Citation Nr: 0431867	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02- 01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


ISSUES

1.  Entitlement to service connection for loss of teeth 
numbers 17-19, 30 and 31, and the issuance of a full upper 
denture.

2.  Entitlement to an initial rating higher than 10 percent 
for ingrown toenails on the big toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from March 1953 to December 
1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied the veteran's claims for service 
connection for ingrown great toenails on his feet and for 
loss of teeth numbers 17-19, 30, and 31, requiring a dental 
plate (full upper denture).

In August 2002, during the pendency of his appeal, the RO 
granted the veteran's claim for service connection for 
ingrown great toenails and initially assigned a 
noncompensable (i.e., 0 percent) rating effective from 
December 28, 2000, the date of receipt of his claim for this 
condition.  He continued to appeal, requesting a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at others).

The Board remanded the claims to the RO in September 2003 for 
further development and consideration.  And in an April 2004 
decision, on remand, the RO increased the rating for the 
ingrown great toenails from the noncompensable level to 10 
percent, with the same effective date of December 28, 2000.  
The veteran wants an even higher initial rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).



In August 2004, before issuance of the supplemental statement 
of the case (SSOC) later that month, the veteran submitted a 
service medical record (SMR), an Immunization Register and 
Other Medical Data.  This record indicates he had an initial 
dental examination in April 1953, the month after he began 
serving on active duty in the military, and was fitted with 
full upper dentures in June 1953.  The RO already has 
considered this evidence, however.  So another SSOC is not 
needed to discuss it.  See 38 C.F.R. § 19.31 (2004).


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, and apprised of whose 
responsibility - his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to his claims 
has been obtained.

2.  The veteran does not have a dental condition that is 
shown to be the result of a combat wound or other injury 
sustained in service; when recently examined by a VA dentist 
in July 2004, he readily acknowledged that his teeth in 
question were extracted in service due to decay - not 
trauma.

3.  The veteran's ingrown toenails on his big toes are 
manifested by scarring and occasional infection, swelling, 
and tenderness; but there is no limitation of function of his 
toes.


CONCLUSIONS OF LAW

1.  Claimed residuals of dental trauma were neither incurred 
in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.381 (2004).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the veteran's ingrown toenails on his big 
toes.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7804 (in effect prior to and as 
of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issues on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).



The U.S. Court of Appeals for Veteran Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) and issued another decision in its 
stead - Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The Court's decision in Pelegrini II held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  But see VA General 
Counsel (OGC) Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim; the fourth element of the VCAA notice cited in 
Pelegrini I is mere dictum).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

The Pelegrini decision also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In this particular case, the Board finds that any defect with 
respect to the VCAA notice was mere harmless error for the 
reasons specified below.  

As mentioned, the RO initially adjudicated the veteran's 
claims in June 2001.  But he did not receive VCAA notice 
until after that, initially in February 2003 and more 
recently in December 2003 (pursuant to the Board's September 
2003 remand).  Thus, because VCAA notice was not provided 
prior to the initial AOJ (i.e., RO) adjudication denying his 
claims, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini II.  
But even in these situations, the Pelegrini Court left open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  And that is indeed the situation 
here.

The Court in Pelegrini I found, on the one hand, that the 
failure to provide the notice until after a claimant already 
has received an initial unfavorable AOJ determination, i.e., 
a denial of the claim, would largely nullify the purpose of 
the notice and, as such, prejudice the claimant by forcing 
him or her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").  See also 
38 U.S.C. § 7261(b)(2) and Conway v. Principi, 353 F.3d 1369 
(2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Moreover, in the more recently issued Pelegrini II, which 
replaced Pelegrini I, the Court expressly stated that it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claims to the RO for further development and 
readjudication.  Fortunately, this already has occurred in 
this particular case.

One of, if not, the primary reasons for remanding this case 
to the RO in September 2003 was to comply with the VCAA.  And 
in response, the RO issued the December 2003 VCAA letter to 
comply with this Board directive.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).  The letter indicated what 
type of evidence was needed to support the claims, whose 
specific responsibility - the veteran's or VA's, it was for 
obtaining the supporting evidence, and explained what VA had 
done and would do to help him in obtaining the supporting 
evidence.  The RO also told him to indicate whether there was 
other evidence or information that he believed would support 
his claims.  Furthermore, the RO gave him an opportunity to 
respond to the letter, which he did, and he even had time to 
submit additional evidence following recertification of his 
appeal to the Board.  Indeed, he even had an additional 90 
days once his case arrived back at the Board, and even beyond 
this with justification for delay.  See 38 U.S.C.A. 
§ 20.1304.  Consequently, any defect with respect to the 
timing of the VCAA notice was mere harmless error in this 
particular instance since the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to his VA notices.  He was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims file.  

The records pertaining to treatment, which he identified, 
were obtained.  In addition, he was provided VA examinations 
to obtain necessary medical opinions concerning the merits of 
his case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Therefore, notwithstanding Pelegrini II, to decide his appeal 
at this juncture would not be prejudicial error to him.



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, so all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  The Board finds that the passage of the VCAA and 
the implementing regulations, and issuance of applicable 
Court precedent, does not prevent the Board from rendering a 
decision at this time on the issues since all notification 
and development needed to render a fair decision on these 
issues have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claims, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claims, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), citing Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (The Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claims.


II.  Dental Claim

According to his service medical records (SMRs), the 
veteran's teeth were not evaluated during his March 1953 
enlistment examination.  But he was provided a dental 
examination in April 1953, the month after he began serving 
on active duty.  The report of a dental examination in 
December 1955, the month of his discharge from the military, 
confirms that he was issued a full upper denture (for teeth 
numbers 1-16) on June 24, 1953, and teeth numbers 17-19, 30, 
and 31 (lower teeth) were also missing.  In November 1954, he 
was taken to a clinic with a swollen upper lip and a bruise 
on his face, below his eye, after being found drunk downtown.  



On the Statement of Accredited Representative in Appealed 
Case (VA Form 1-646), dated in December 2002, the veteran's 
representative stated that the veteran's teeth were damaged 
in a physical altercation with four individuals (i.e., as a 
result of dental trauma), which left him with a bruised face 
and swollen upper lip.  The representative also stated that, 
although no dental trauma was indicated, the possibility 
exists that the veteran's teeth were damaged from this 
altercation and needed to be removed at a later date.

A VA dental examination was conducted in July 2004.  The 
examiner noted that there were no dental records contained in 
the veteran's claims file.  The veteran stated that his teeth 
were removed prior to him going to Korea, as there were no 
dentists in Korea.  He believed that the teeth could have 
been restored.  The examiner noted that all of the veteran's 
maxillary teeth (number 1-16) were missing, as well as teeth 
numbers 18, 19, 30, and 32.  Tooth 20 had a retained root.  
The examiner noted the veteran freely admitted that the teeth 
were extracted in service due to decay, not trauma.  The 
examiner noted the incident in service in which the veteran 
was assaulted.  The examiner stated that the veteran denied 
that his teeth were injured at that time.  The examiner also 
stated that, even without reviewing the veteran's dental 
records, it is assumed that he lost his teeth due to decay, 
not trauma.  

The veteran is claiming service connection for loss of teeth.  
To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).



As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(c).  The 
veteran's teeth were extracted within 180 days of entering 
service and there is no evidence of additional pathology.  

The Board is mindful of the contention of the veteran's 
representative that it is possible the veteran's teeth were 
damaged when he was assaulted in service.  But even the 
veteran, himself, expressly denied this during his recent 
July 2004 VA dental examination.  He readily admitted that 
the assault in Japan did not involve any injury to his teeth 
- much less the specific teeth in question.  
More importantly, that incident did not occur until after he 
already had received his full upper denture and the lower 
teeth were already removed.  

And although, admittedly, the Chief of Dental Service who 
conducted the recent July 2004 VA dental examination did not 
have access to the limited service dental records available, 
another dental examination is not needed since the veteran's 
teeth - by his own admission - were extracted in service 
due to decay, not trauma.  And that clearly occurred within 
180 days of his entrance into service.  So in the absence of 
competent evidence of any dental trauma in service, a medical 
opinion is unnecessary.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  The RO's actions have complied with VA's 
duty to assist the veteran with the development of his claim.  
38 U.S.C.A. § 5103A (West 2002).



In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.

III.  Ingrown Toenails on the Big Toes

A February 2000 VA progress note reveals the veteran had 
bilateral fifth digit toenail fungus, right worse than left.  
He was told to soak his feet.  

A VA examination was conducted in January 2001.  Physical 
examination noted that the veteran had significantly deformed 
great toenails with no current signs of infection.  The 
diagnosis was recurring ingrown toenails, starting in 
service, and stable at this time.  

The veteran was referred for VA's podiatric treatment in 
April 2002.  He complained of a history of ingrown toenails 
since service during the Korean Conflict.  He also noted that 
he occasionally had festering of the left great toe.  
The veteran was recently placed on an antibiotic for an 
infection in the inguinal region and his left great toe 
problem was resolved.  He currently had no problem with his 
toes.  The examiner noted that the veteran may have a 
recurrent tinea pedis causing problems with his left hallux.  
Subsequent toenail treatment consisted of reducing and filing 
the veteran's toenails. 

A VA examination was conducted later in April 2002.  Physical 
examination noted no atrophy, ulcerations, infection, or 
scars.  The examiner stated that the veteran's toenails 
appeared excellent.  There was no evidence of ingrown nails 
or tenderness.  The hallux was straight.  The pertinent 
diagnosis was that the veteran had a chronic problem with 
ingrown toenails but it seemed to have been causing minimal 
discomfort after the recent infection had healed.  

In November 2002, a VA progress note indicated the veteran 
had visible scarring of both great toenails.  

In February 2004, a VA progress note reveals that the veteran 
had edema of the left hallux.  Treatment consisted of nail 
filing and reduction, and foot soaks.  In April 2004, the 
veteran's left great toenail was swollen and sore.  
Treatment consisted of a topical cream.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his ingrown toenails, the Board 
must consider his possible entitlement to a "staged" rating 
to compensate him for times since filing his claim when this 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 12 Vet. App. 
at 125-26.  In addition, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable.

Pursuant to Supreme Court and Federal Circuit precedent, when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, 
VA ordinarily must apply the new provision.  See VAOPGCPREC 
7- 2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000) (revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date).  The former criteria, 
on the other hand, if more favorable, may be applied without 
any such limitations.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to 
August 30, 2002) provided a 10 percent rating for scars if 
they were superficial, poorly nourished, with repeated 
ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
August 30, 2002) provided a 10 percent rating for superficial 
scars that were tender and painful on objective 
demonstration.  A note under this former regulation indicated 
that a 10 percent rating was assigned, when the requirements 
were met, even though the location may have been on tip of 
the finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective prior to 
August 30, 2002) provided that scars were also rated on 
limitation of function of the part affected.

38 C.F.R. § 4.118, Diagnostic Code 7819 (effective prior to 
August 30, 2002) provided that benign new skin growths were 
rated as scars, disfigurement, etc.

38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
and unstable scars.

Note (1):  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2):  A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002) provides a 10 percent rating for superficial 
scars that are painful on examination.

Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2):  In this case, a 
10-percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  (See § 4.68 of this 
part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of 
August 30, 2002) provides that other scars are rated on 
limitation of function of the affected part.

The veteran already has the maximum possible rating under 
Diagnostic Code 7804.  And he is not entitled to an analogous 
rating, as his scars do not limit any functioning of his 
toes.

The Board also has considered whether a "staged" rating is 
appropriate for the veteran's ingrown toenails.  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  At no time 
during this appeal has his disability been more disabling 
than is represented by the 10 percent rating.  So he is 
receiving the maximum permissible benefit for the relevant 
time period at issue.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.




ORDER

The claim for service connection for loss of teeth numbers 
17-19, 30 and 31, and the issuance of a full upper denture, 
is denied.

The claim for an initial rating higher than 10 percent for 
ingrown toenails on the big toes is denied.  



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



